DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 31-50 are pending.
This action is Non-Final.

Double Patenting
In the instant form of the claims, no double patenting rejection is being applied (in regards to US 8414499, US 10092200), however, should applicant amend the claims or make statements on the record to necessitate such rejections, such will not be a new grounds of rejection for finality of the next action.

Claim Objections
Claims 32, 42 are objected to because of the following informalities:  claims 32, 42 “the pulses” should read “the plurality of pulses”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 31-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 31, 41, the limitations “comparing the first measure of variability of the first plurality of perfusion parameters with one or more second measures of variability of a second plurality of perfusion parameters; and based at least in part on the comparing, causing a display device to display an indication of at least one of one or more respiratory conditions or an efficacy of treatment for the one or more respiratory conditions” (claim 31 used as representative) are rejected for lack of adequate written description/new matter. The limitations are not original to the disclosure as filed as the amended claims were filed after the filing date. The limitations do not find express support in the disclosure as filed. The limitation scope as claimed is unclear where implicit or inherent support is found in the disclosure as filed. Applicant is invited to explain where the support is found by citation to specific passages, and explain how such specification description provides support for the claimed limitations and scope. Lastly, the sub-genus “breathing conditions” is new matter for such scope. The disclosure as filed contains no mention of breathing condition diagnosis, but merely references a downward trend in PV of an asthma patient during drug administration indicates efficacy. This is not the same scope to show possession of the scope now being claimed. Applicant can remedy this aspect of the rejection by amending the claim to recite asthma instead of breathing conditions. As 
The dependent claims are rejected for depending on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31, 34, 41, 44 recite similar limitations “determining a first plurality of perfusion parameters, wherein a particular perfusion parameter of the first plurality of perfusion parameters is determined based at least in part on a peak amplitude and a valley amplitude of a particular pulse of the plurality of pulses; determining a first measure of variability of the first plurality of perfusion parameters based at least in part on a difference between a first and second perfusion parameter of the first plurality of perfusion parameters relative to the first perfusion parameter of the first plurality of perfusion parameters” (claim 31 used as representative claim) renders the claims indefinite. The claims each set forth “a particular perfusion parameter” but not in an active step, and then “a first…a second perfusion parameter”, but this “particular” is unclear if it is the same or different from the first/second perfusion parameters later referenced. This appears to make the limitation superfluous to the remaining requirements and not clear whether such is 
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
The presented claims have been considered and found to be eligible under 101 for the same reasons similar subject matter was argued and found to be patent eligible in 13858249 (see response filed 4/23/2018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080064965, 2005/0085702, US 6385,471, US 20080079299, WO 2005/096922A1.
No prior art has been applied to the claimed invention due to the features related to displaying of treatment efficacy and breathing conditions related to comparing two measured of variability of the perfusion parameters, however, the claims are not in condition for allowance due to the outstanding rejections under 35 U.S.C. 101 and 112, upon overcoming these rejections the claims will be evaluated in view of the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791